 AO106t
      '   Case
          1/09)Ap1:20-mj-00007-PMS
      Rev.0      plicationforaSearchWsrmnt Document 1 Filed 01/27/20 Page 1 of 9 Pageid#: 1
                                                                                                                                   couRT
                               U M TED STATES D ISTRICT C OURT                                             ATABI
                                                                                                               NùiON,vA
                                                                                                               FluEo
                                                         forthe                                             JAN 2? 2922
                                               W estern DistrictofVirginia
                                                                                                       JULIA C. U LEY,        RK
           In the M atterofthe Search of                     )                                         BY:
                                                                                                                  /
                                                                                                                  '
        mrje/ydescribethepropert
                               ytobesearched                 )
        orf#e?mx thepersonbynameandaddress)                  )       CaseNo lT, 70-f/Ay
                                                                               .      'otooel                    U CE K
                                                             )
        (1)BlackSamsung CellularTelephone                    )
                                                             )
                                   APPLICATION FOR A SEAQCH W ARR ANT

         1,a federallaw enforcem entom ceroran attorney forthe governm ent requesta search w arrantand statetm der
penaltyofperjurythatIhavereasontobelievethatthereisnow concealedon thefollowhlgpersonorproperty
locatedinthe         W estem         Districtof'              Virginia               ndentl
                                                                                          ? thepersonordescribepropertyto
besearchedandgiveitslocationh (1)blackS#lp>ur!g çqllularlelqphpna locale4 atlhe Sm yth QouptySheriffs Office,Mariony
                                                         .
                               VA.AttachmentA consists ofa photograph ofthe blackSamsung cellulartelephone to be
                               searched.

         Theperson orproperty to be searched, described above,isbelievedto concealndent@ thepersonordfedcr/âethe
propertytobeseize4.
                  . seeAttachmentB


         Thebasisforthe search uaderFed. R.Crim.P.4l(c)is(
                                                         checkoneormorel'
                                                                        .
              f evidenceofamime;
              13 contrabandafnlitsofcrim e, orotheritem sillegally possessed;
              O property desi> ed foruse,intended for1IR , orused in com m itting a crim e;
              O aperson tobe arrested ora person who isualawfully restrained.

f      Theseazch isrelated to a violation of      21    U .S.
                                                            C.j 846/841(a)(1) ,andtheapplicationisbasedùh these
acts: SeeAttachmentC                                         and/or 841(a)(1)


         K Conunuedontlleattachedsheet     .


         O Delayednouceof     days(giveexactendingdateifmorethsn30days:                                      )isrçqueàted
           under18U.S.C.j3103a,thebasisofwhich issetforthontheattached sheet.                                f


                                                                                   Applicant'
                                                                                            s sfgwrl
                                                                                                   zre                ''
                                                                                                                       ----
                                                                             Brian Snedeker,SpecialAgent
                                                                                   Printednametza# tltle
Swom to beforem e and signed in my presence.

          I
Date:         7 &
                                                                                     Judge:
                                                                                          çs'knature
City alld state:   Abingdon,Virginia                                     Pamela Meade Sargent,USMJ
                                                                                   PrintednameJa# title
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 2 of 9 Pageid#: 2




                     A TTA CH M EN T A




                              TheDevice
                          (
        (Black Samsungcellphoneseizedfrom PersonA on 01-22-2020)
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 3 of 9 Pageid#: 3




                              ATTACH M ENT B

     A11recordsand information on theDevice desclibed/photo displayed in Attachm entA
     thatrelatetoviolationsof21U.S.C.j841(a)(1)and/or846/841(a)(1),includingbut
     notlim itedto:

      a. photographsand otherdigitalim ages
      b. types,amounts,and pricesofmethamphetaminepurchased and/ordistributed,ms
         wellasdates,places,and am ountsofspecitk tm ngactions;

      c. any inform ation relatedto methampho m ine som ces,customers,and co-
          conspirators(includingnames,addresses,phonenumbers,oranyother
          identifyinginformationl'
                                 ,
      d. commlmications(e.g.textmessages,chat/messengercommunications,emsil
         messages)w1111customers,sourcesofsupply,andco-conspiratorsregarding
          methamphetam ine and related proceeds'
                                               ,
      e. any information recording scheduleortravel;
      f allfinancialrecord/accountinform ation.

   2.EvidenceofuseraM bution showing who used orownedtheDevice atthetimethe
     thingsdescribed in thiswarrantwerecreatedaedited,ordeletedasuch aslogs,
     phonebooks,saved usernam esandpasswords,docnm ents,andbrowsing history;
   3.Recordsevidencing the use oflnternetsitesused to comm unicatewith
     m etbam phelnmine cusvtomers,sourcesofsupply,and co-conspirators,and procure
     methamphetaminedistributionrelatedparaphernalia(e.g.digitalscales,distribution
     baggies),a11infurtheranceofaviolationof21USC 841(a)(1)and/or846/841(a)(1)
      including:

      a. recordsofIntem etProtocoladdressesused;
      b. recordsoflnternetactivity,including flrewalllogs,caches,browserhistory and
         cookies,Elbookmarked''orRfavorite''web pages,search term sthattheuser
         entered into anyInternetsearch engine,and recordsofuser-typed web addresses.
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 4 of 9 Pageid#: 4


                                AU ACH MENT C

                                 M 'FIDAVIT of
                           SpecialAgentBrian Snedeker
                          DrugEnforcem entAdm inislation
                                 Bristol,Virginia


1.1,SpecialAgentBrian Snedeker,being duly swom hereby deposeand say:

2.Thepurposeofthisapplication and affidavitisto securea search warrantforthe
   blackSamsungcellulartelephone(hereafterreferredtoasthe'O evice'')seizedby
   law enforcementfrom anindividual(hereaRerreferredtoasRpersonA'')dnn'ngthe
   com seofatrao c stop and Person A'sm eston 01-22-2020.Thisam ant,O er
   obtaining andreviewinginform ation and evidence,and participating in a cn'm inal
   investigation involvingPerson A and others believesthereisevidenceofdistribution
                                             !
   ofmetham phetamine and/orconspizacy to dlstributemethamphetsm ine in violation of
   21USC 841(a)(1)and 846/841(a)(1)containedwithinthedataandimagesofthe
   Device.

3.lam aSpecialAgentwiththeDrugEnforcementAdministration(DEA)andhave
  beensoemployedforapproximately(28)years.Duringmyemplom entIhave
   receivedcom prehensive classroom training from the Drug Enforcem ent
   Administraéon in specialized narcoticinvestigativem attersincluding butnotlimited
   to drug interdiction,drug detedion,m oneylaundering techniquesand schemes,
   smuggling,and theinvestigation ofindividualsand organizationsinvolving the
   smuggling,ctlltivaéon,m anufactlm'ng,and illicittraffcking ofconkolled substances
   and conkolled sube nceprecursors. Ihaveparticipated in theinvestigationsand
   subsequentarrestsofhundredsofindividualsinvolved withthetrafficking of
   methamphetamine(aSchedule11ControlledSubstance).Ihavealsoexecuted
   hundredsofsearch wanantsrelated tothetrafik king and manufacturing of
   methamphetam ine.

4. The factssetforth in thisao davitareknown to m easaresultofmy personal
   participaéon intheinvestigation ofPersonA and information provided tom e
  by other1aw enforcementom cers.Any referencetothe genderofany lmnamed
   person within tbisam davitdoesnotnecessarily refectthetruegenderofsaid m rson.

5.()n01-22-2020,PersonA andherassociateswerestopm dbylocal1aw enforcement
   foram otorvehicleviolation withintheW estem DistrictofVlrginia.During the
   courseofthetm fficstop,apolicenarcoticsK-9 llnitrespondedto the scene. W hile
   thisafliantandanotheroffkerwereescortingPersonA awayf'
                                                        rom thesubjectvehicle
   in preparation forthenarcoticsdog towalk around saidvehicle,thisaffiantandthe
   otherofficerobserveddigitalscales(nrcoticsdistributionparaphernalia)andasmall,
   plasticaZiploc-typebag(ofthetypeconsistentwithbothnarcoticsuseand
   distribution)inplainwew whenPersonA'snnzippedjacketswungopenandexm sed
   aninteriorpocket.'Ihissm antremovedthedi#talscalesandZiploc-tym bagfrom
   PersonA'spocketandnoticedtbattheZiploc-typebagcontainedresidue(suspeded
   icemethamphetamineresidue).A chemicalfieldtestwasm rlbrmedatthesceneon
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 5 of 9 Pageid#: 5



  the residueinsidetheZiploc-typebagwith positiveresultsform ethamphetm ine.The
  narcoticsdog also alerted on thevehicle.A search ofthevehicledidnotresultinthe
  discovery ofadditionalconlolled subslnnces.Person A wasarrested atthescene and
  charged(state)with possessionofmethnmphetamine.TheDevice(PersonA's
  cellulartelephone)alongw1111theaforementioneddigitalscalesandZiploc-typebag
  wereseized.Person A wastm np ortedto the om ce ofalocal1aw enforcem ent
  agency whereshewasprocessed in relation to herarrest. During the aforem entioned
  processing,law enforcementdiscoveredapproximately(%)ounceofsuspectedice
  mèthamphetamine(aquantitysum cientforandconsistentwith
  disi bution/redistribution)hiddeninasmallzipperedcompartmentofPersonA's
  jacket.AfterhavingbeenM irandized,PersonA agreedtospeak with1aw
  enforcem ent.PersonA expressed fearoftheperson from whom Person A obtained
  theapproximately(%)ounceoficemethamphetamineandwouldnotdivulgethe
  name ofhersomce.

6.Individualsinvolved with thedistribution ofm ethamphetam ineand/orconspkacyto
  distributemetbam phefpmine rontinelyutilize cellulartelephonesforcomm nnication
  w1111customers,sourcesofsupply,and otherco-conspirators. Said com mlmications
  includeverbalcontact/attemptedverbalcontact(evidencedbycall1ogdatastoredin
  cellulartelephones)andtextmessaging.Conuctlistsstoredwithinthecellular
  telephonesoften identify custom ers,sourcesofsupply,and co-conspiratorsby name
  and/ornicknam e.Cellulartelephonesseized from individualsillicitly involvedwith
  conlolled subslancesroutinelyhaveimagesofconlolled substancesand other
  personsthatarealsoillicitlyinvolved w1t11controlled substances. Cellular
  telephonesalsohaveotherRmc:ons/capabilities(asdescribedbelow)thatcanbe
  utilized by dnlg kam ckers/m anufacturersand co-conspiratorsin furtherance oftheir
  illicitactivities.


                               TXCHM CAL TERM S
7,Based on m ytraining and experience,lusethefollowingtechnicaltermsto convey
  thefollowingm eanings:

          a. Cellulartelephone:A cellttlartelephone(ormobiletelephone,orwireless
          telephone)isahandheldwirelessdeviceusedforvoiceanddata
          commnnicaéon through radio signals. Thesetelephonessend signalsthrough
          networksoflm nqm itter/receivers,enabling comm lmicaéon w1t11othercellular
          telephonesortraditionalRland line''telephones. A cellulartelephoneusually
          containsaçûcalllog,''which recordsthetelephone nnmber,date,and timeof
          callsmndetoand 9om the phone.ln addition to enablingvoice
          communications,cellulartelephonesofferabroad range ofcapabilities.
          Thesecapabilitiesinclude:storing nam esandphonenumbersin electronic
          Gtaddressbooksi''sending,receiving,and storing textm essagesand e-m ail;
          taking,sending,receiving,and storingstillphotol aphsand m oving video;
          storing and playingback audio files;stoling dates,appointm ents,and other
          inform ation on m rsonalcalendars;andaccessingand downlonding
          information 9om theJnternet.Cellulartelephonesm ay also include global
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 6 of 9 Pageid#: 6


        positioningsystem (KtGPS@')technologyfordeterminingthelocationofthe
        device.
        b. Digitalcamera: A digitalcamem isacamera thatrecordspicturesas
        digitalpicturesles,ratherth% byusingphotographicslm.Distalcamerms
        useavaliety offxed and removablestoragem ediato storetheirrecorded
        images.Imagescan usuallyberetrievedby colmectingthecamerato a
        computerorbyconnecting theremovablestoragemedium to aseparate
        reader.Removablestoragem edia includevarioustypesofflash memory
        cardsorminiaturehard drives.M ostdigitalcamerasalso includea screen for
        viewing the stored im ages. Thisstoragemediacan contain anydigitaldata,
        includingdau zmrelatedto photographsorvideos.
        c. Portablemediaplayer:A portablemediaplayer(or**M P3Player''or
        Pod)isahandhelddigitalstoragedevicedesiN edpn'marilytostoreandplay
        audio,video,orphotogaphicflles.However,aportablem ediaplayercan
        also storeotherdigitaldata. Someportable mediaplayerscan useremovable
        storage media.Rem ovablestorage mediaincludevarioustypesoffh sh
        m em ory cardsorm iniaturehard drives.Thisremovablestoragemedia can
        also storeany digitaldak .D epending on them odel,a portablemedia player
        may have the ability to store very largeam otmtsofelectronicdata and may
        offeradditionalfeaturessuch asacalendar,contactlist,clock,orgames.
        d. GPS: A GPS navigation deviceusestheGlobalPositioning System to
        display itsc= entlocation.Itoften containsrecordstheloca:onswhereithas
        been. Some GPS naviga:on devicescan givea userdriving orwalking
        direcEonsto anotherlocation.These devicescan contain recordsofthe
        addressesorloca:onsinvolved in such navigation. '
                                                        l'he GlobalPositioning
        System (generallyabbreviatedRGPSD consistsof24NAVSTAR satellites
        orbiting theEarth.Each satellitecontainsan extrem ely accurateclpck.Each
        satelliterepeatedlytransm itsbyradio am athem aticalrepresentation ofthe
        currenttime,com bined with aspecialsequence ofnumbers. These signalsare
        sentby radio,using specificationsthatarepublicly available.A GPS antenna
        onEarth can receivethosesignals.W hen a GPS antennareceivessignals
        from atleastfoursatellites,acom puterconnected tothatantennacan
        mathem aticallycalculatetheantenna'slatitude,longitude,and som etimes
        altim dewith ahigh levelofprecision.

        e. PDA:A personaldistalassistant,orPDA,isahandheldelectronicdevice
        usedforstoring(L'tG (suchasnames,addresses,appoin% entsornotes)and
        utilizing computerprogram s. Some PDASalso fhnction aswireless
        com munication devicesand are usedto accessthelntem etand send and
        receive e-mail.PDASusually include amem ory card orotherrem ovable
        storagem ediaforstoring dataand akeyboard and/ortouch screen forentering
        data.Rem ovable storagem edia includevarioustypesofflmsh mem ory cards
        orminiaturehard drives.Thisrem ovablestorage media can store any digital
        data.M ostPDASnm com putersoftware,giving them m any ofthe sam e
        capabiliéesaspersonalcom puters.Forexam ple,PDA userscan work with
        word-processing docnm ents,spreadsheets,andpresentations.PDASmay also
        includeglobalpositioningsystem Cr PS'')technologyfordeterminingthe
        location ofthedevice.
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 7 of 9 Pageid#: 7


         f P Address:An IntemetProtocoladdress(orsimply=1P address'')isa
         uniquenum ericaddressusedbycomputerson theIntem et.An P addressisa
            seriesoffournumbers,eachintherange0-255,separatedbyperiods(e.g..
            121.56.97.178).EverycomputerattachedtotheInternetcomputermustbe
         assigned an IP addresssothatIntem ettraflic sentfrom and dirededto that
         computermay be directed prom rly from itssourceto itsdestination.M ost
         lnternetserviceproviderscontrola rangeofP addresses. Som ecom puters
         havestatic- thatis,long-term - œ addresses,whileothercomputershave
         dynamic- thatis,frequently changed- v addresses.
            g. Intenwt:TheIntem etisaglobalne> ork ofcomputersand other
            eleclonic devicesthatcommunicatew1t. 11each other.D ueto thestnzctureof
            theIntem et,connectionsbetween deviceson the Intem etoften crossstate and
            intem ationalborders,even when thedevicescom municaéngw1Q1each other
            are in the sam e state.
8. Basedon m ytraining,exm rience,and researcho1know thatm ostcellulartelephones
   havecapabilitiesthatallow them to serve asacellulartelephone,digitalcam era,
   portablemediaplayer,GPS navigation device,and PDA. In my training and
   experience,exam ining data stored on devicesofthistype can uncover,among other
   things,evidencethatrevealsorsuggestswho possessed orused thedevice.


              ELECTROM C STOM GE AND FORENSIC ANALYSIS
9. Based on my u owledge,training,and experience,Iknow thatelectronic devices,
   such astheDevice,can storeinform ation forlong periodsoftim e.Similarly,things
   tbathavebeen viewedviathelntem etaretypically stored forsome period oftim eon
   eleckonicdevices. 'l'
                       llisinformaéon can som etim esberecovered with forensics
   tools.
10.Forensic evidence. Asfurtherdescdbed in Attachm entB,thisapplicadon seeks
   perm issionto locate notonly electronically stored inform ationthatmightserveas
   directevidenceofthe crim esdescribed on thewarrant,butalso forensicevidence
   thatestablisheshow theDevicewasused,thepurpose ofitsuse,who used it,and
   when. Thereisprobablecausetobelievetbatthisforensiceleckonicevidencernight
   beon theDevicebecause:

            a.Data on thestomgem edilwn can provideevidenceofa5lethatwasonce
            onthestoragemedium btlthœqsincebeendeletedoreditet orofadeleted
            portionofafile(suchasaparagraphthathasbeendeletedfrom aword
            processingfilel.
            b.Forensicevidenceon adevicecan also indicate who hasused orcontrolled
            thedevice. This'Yserattribution''evidenceisanalogousto thesearch for
            çtindicia ofoccupancy''while executinga search warrantataresidence.
            c.A person w1t11appropriate familiarity w1t11how an electronic deviceworks
            m ay.aherexsmining thisforensic evidence in itspropercontext,beableto
            draw conclusionsabouthow electronic deviceswereused,the purposeof
            theiruse,who used them,and when.
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 8 of 9 Pageid#: 8


           d.Theprocessofidentifyingthe exactelectronically stored inform ation on a
           storagem edblm thatarenecessaryto draw an accurate concltlsion isa
           dynamicprocess. Electronicevidence isnotalwaysdatathatcan bem erely
           reviewedbya review team andpassed alongto investigators.W hetherdata
           stored on acomputerisevidence may depend on otherinformaéon stored on
           tlle computerand theapplication ofknowledgeabouthow acomputer
           behaves. Therefore,contextualinform ation necessary to understandother
           evidencealso fallswithin thescope ofthewa= nt.
           e.Further,in fmding evidenceofhow adevice wasused,thepurposeofits
           use,who used it,and when,sometimesitisnecessaryto establish thata
           particulartlaing isnotpresenton a storagem edillm .


1l.Natureofexamination.Basedontheforegoing,andconsistentwithRule
   41(e)(2)@ ),thewanant1am applyingforwouldpermittheexamination ofthe
    Deviceconsistentw1:11thewarrant. Theexaminationm ay requireauthoritiesto
    employ teclmiques,includingbutnotlim itedtocom puter-assisted scansoftheentire
    medium,thatmightexposemany partsoftheDeviceto human inspection in orderto
    detenninewhetheritisevidencedescribed by the warrant.
12.M annerofexecution.Becausetlliswarrantseeksonlypermissiontoexaminea
    devicealready in 1aw enforcem ent'spossession,theexecution ofthiswarrantdoes
    notinvolvethephysicalintrusion onto aprem ises.Consequently,Isubm itthereis
    reasonablecause fortheCourtto authodzeexecution ofthewarrantatany time in
    theday ornight.

13.Basedupon thefactssetforth above.Ibelievethereisprobable catlseforthe
   issllnnceofa search wan'antfortheDevice seized by law ee orcem ent9om
   Person A on 01-22-2020 and currently stored ata local1aw enforcementagency
   located withintheW estern DistrictofVirginia,asthereisprobablecauseto believe
    thatthereisevidenceofaviolationof21USC 841(a)(1)and846/841(a)(1)stored
    within theD evice.




                                                   & 1-Q 7- Q OQ O
 BrianSnedeker,SpecialAgent(DEA)                         D ate


Subscri
      bedandswom tobeforeme,tusthe +%          -      dayor                        A po
in Abingdon,Virgixkia.



                                                     Pam elaM eade Sargent
                                                   United StatesM agiskate Judge
                                                    W estern DistrictofVirginia
Case 1:20-mj-00007-PMS Document 1 Filed 01/27/20 Page 9 of 9 Pageid#: 9




Seen by:



       /s/RoyF.Evans                    01-27-2020
    R oy F.Evans,SAU SA
